Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s Election/Restriction response filed 4/5/2021.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 4/5/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silkey et al. (US PG Pub 2009/0173837).

Regarding claim 1, Silkey discloses:
A flow control apparatus comprising: a plasma actuator configured to cause discharge in a discharge area by applying an alternating-current voltage between electrodes to form an induced flow of gas (see at least the abstract), the electrodes being shifted relatively to each other with a dielectric disposed in-between (see fig 1); 
a storage device configured to store at least one changing condition of an alternating-current voltage waveform for changing a gas flow state formed in a flow control area of gas from a first flow state to a second flow state by adding the induced flow of gas, the second flow state being different from the first flow state (see at least paragraph 0053 – the disclosed programming inherently requires the storage); 


Regarding claim 3, Silkey discloses:
The flow control apparatus according to claim 1, wherein the storage device stores a changing condition of the alternating-current voltage waveform for changing the gas flow state, being formed in the gas flow control area, from a flow state with delamination being suppressed to a flow state with delamination or a flow state with delamination being less suppressed, the control circuit controls the alternating-current voltage waveform for changing the gas flow state from the flow state, in which delamination is suppressed, to the flow state, in which delamination is not suppressed or suppression of delamination is less suppressed, when the control circuit receives an instruction to stop suppressing the delamination (see at least paragraph 0037 – adjusting camber and paragraph 0037).

Regarding claim 4, Silkey discloses:
The flow control apparatus according to claim 3, 37024932v154 wherein the storage device stores a changing condition of the alternating-current voltage waveform to change from a flow state for increasing aerodynamic lift, being generated by the wing, by suppressing delamination in the gas flow control area set along the wing surface of the aircraft, to a flow state for decreasing aerodynamic lift by eliminating or reducing suppression of delamination, and the control circuit controls the alternating-current voltage waveform to change the gas flow state from the flow state for increasing aerodynamic lift to the flow state for 

Regarding claim 5, Silkey discloses:
The flow control apparatus according to claim 1, wherein the storage device stores, as the at least one changing condition of the alternating-current voltage waveform, a changing condition from a burst waveform, having a first burst frequency, to a burst waveform, having a continuous waveform or a second burst frequency different from the first burst frequency; and the control circuit i changes the alternating-current voltage waveform from the burst waveform having the first burst frequency, to the burst waveform having the continuous 37024932v155 waveform or the burst waveform having the second burst frequency, when changing the gas flow state formed in the flow control area from the first flow state to the second flow state (see at least paragraph 0031).

Regarding claim 6, Silkey discloses:
The plasma actuator according to claim 1, comprising a plurality of the electrodes exposed to the gas or a plurality of the electrodes, being covered by the dielectric, which are not exposed to the gas; the storage device further stores selection information of electrodes from the plurality of electrodes, to which the alternating-current voltage is applied in order to change the flow state of the gas from the first flow state to the second flow state; and the control circuit controls the alternating-current voltage to be applied to an electrode selected from the plurality of electrodes according to selection information of the electrodes (see at least paragraph 0053).

Regarding claim 7, Silkey discloses:
An aircraft mounted with the flow control apparatus according to claim 1 (see fig 4A).

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miles et al. (US PG Pub 2008/0023589).

Regarding claim 1, Miles discloses:
A flow control apparatus comprising: a plasma actuator configured to cause discharge in a discharge area by applying an alternating-current voltage between electrodes to form an induced flow of gas, the electrodes being shifted relatively to each other with a dielectric disposed in-between (see at least the abstract and fig 4); 
a storage device configured to store at least one changing condition of an alternating-current voltage waveform for changing a gas flow state formed in a flow control area of gas from a first flow state to a second flow state by adding the induced flow of gas, the second flow state being different from the first flow state (see at least paragraph 0050); 
and a control circuit configured to refer to the at least one changing condition of the alternating-current voltage waveform stored in the storage device and control the alternating-current voltage waveform based on the at least one changing condition of the alternating-current voltage waveform, in a case of changing the gas flow state formed in the gas flow control area from the first flow state to the second flow state (see at least paragraph 0050).

Regarding claim 2, Miles discloses:
The flow control apparatus of claim 1, wherein the storage device stores a changing condition of the 37024932v153 alternating-current voltage waveform for returning the gas flow state formed in the gas flow control area, from the first flow state to a flow state before the induced gas flow is added, and the control circuit controls the alternating-current voltage waveform for returning the flow state of the gas from the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/